     Case 4:20-cv-02154 Document 20 Filed on 09/24/20 in TXSD Page 1 of 11




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

TERRY PEPPER,
                   Plaintiff,
v.                                                      Case No.: 4:20-cv-02154

LIFE PROTECT 24/7, INC., d/b/a
LIFE PROTECT 24/7,
                   Defendant.


       REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S AMENDED
                              COMPLAINT

        Defendant Life Protect 24/7, Inc. (“Life Protect”) respectfully submits this Reply in

Support (the “Reply”) of its Motion to Dismiss (the “Motion”) (Dkt. No. 14) Plaintiff’s First

Amended Complaint (the “Amended Complaint”) (Dkt. No. 13) under Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6). In support of this Reply, Defendant relies on its Memorandum

in Support, set forth as follows:

                                          INTRODUCTION

        Like Plaintiff’s Amended Complaint, Plaintiff’s Opposition and “Supplement” in

response to the Motion are conclusory and offer no plausible theories of relief.1 Plaintiff does not

address or distinguish the authority cited by Life Protect in its Motion and does not offer any

explanation of how her threadbare Amended Complaint states a non-speculative claim that Life

Protect called her. Rather, Plaintiff asks this Court to take her conclusory allegations at face

value and permit her to proceed into discovery. Her request must be denied.

1
  The Opposition and “Supplement” appear to have been filed on September 18, 2020—after the
September 17, 2020 deadline. (See Dkt. No.’s 16, 18). Plaintiff’s Opposition did not address the Texas
Business and Commerce Code claim. Rather, without explanation or notice to undersigned counsel,
Plaintiff addressed Life Protect’s challenge to this claim in a late-filed “Supplement” to her Opposition.
The Supplement is procedurally improper and should be stricken.
                                                    1
     Case 4:20-cv-02154 Document 20 Filed on 09/24/20 in TXSD Page 2 of 11




       When a party has a non-speculative claim, satisfying the Twombly/Iqbal pleading

standard is not a high bar. Plaintiff’s allegations, however, fall well below this threshold.

Plaintiff has now had three opportunities—her initial Complaint, her Amended Complaint, and

her Opposition/Supplement—to provide this Court with a plausible claim. Yet, she has still failed

to do so. Critically, Plaintiff still does not offer any articulable basis to believe that: (1) Life

Protect called her; (2) that she was injured; (3) that any calls were made using an ATDS;2 or (4)

that any calls contained telephone solicitations. Her failure to offer allegations in support of any

of these needed averments are telling considering Life Protect has now filed two motions to

dismiss that each pointed out the myriad fatal deficiencies in her pleadings. At this point, it is

clear that Plaintiff cannot allege facts sufficient to state a claim for relief against Life Protect

under the TCPA or the Texas Business and Commerce Code. Any further amendment here thus

would be futile, and Plaintiff’s Amended Complaint must be dismissed with prejudice.

                                            ARGUMENT

I.     Rule 12(b)(1) Challenge—Plaintiff Lacks Article III Standing.

       Plaintiff does not argue that her injuries, if any, are traceable to Life Protect and does not

explain how her supposed injuries are concrete as required by Article III. Indeed, Plaintiff’s

concession in her Opposition that she “need not prove” whether Life Protect called her evinces

that she cannot trace her injuries to Life Protect. (Dkt. No. 16, at 5). In addition, Plaintiff’s

request that this Court accept her conclusory averments of injury highlights that she cannot

allege any plausible concrete injury.

       A.      Plaintiff’s Injuries (if any) Are Not Traceable to Life Protect Because
               Plaintiff Can Only Speculate as to Whether Life Protect Called Her.

       Plaintiff’s argument that she “need not prove” at this juncture that Life Protect called her

2
  Any abbreviations or shorthand used in this Reply is consistent with how such terms are abbreviated in
the Motion.
                                                   2
       Case 4:20-cv-02154 Document 20 Filed on 09/24/20 in TXSD Page 3 of 11




serves to confirm that she has no plausible basis for her conclusory allegation that Life Protect

was the caller. Accordingly, beyond mere speculation, she cannot trace her purported injuries to

Life Protect. (See Dkt. No. 16, at 5). To be sure, Plaintiff must offer more than mere speculation

that Life Protect called her to have standing; Plaintiff must show that there is a “‘substantial

likelihood’ that defendant’s conduct caused [or could cause] plaintiff’s harm.” Abbott v. BP

Exploration & Prod., 781 F. Supp. 2d 453, 471 (S.D. Tex. 2011) (emphasis added) (citing and

quoting Public Interest Research Group of N.J., Inc. v. Powell Duffryn Terminals, Inc., 913 F.2d

64, 72 (3d Cir. 1990)). Plaintiff’s lone allegation that “Defendant repeatedly called Plaintiff” is

far from showing that there is a “substantial likelihood” it was Life Protect’s conduct that caused

her supposed harm by way of calls to her. (Dkt. No. 16, at 5 (citing Am. Compl. ¶ 13)).

Additionally, because the Opposition was Plaintiff’s third opportunity to offer any believable,

factual explanation for how she traced any of the supposed calls to Life Protect, it is apparent

that she cannot offer an explanation. Any further amendment would, therefore, be futile.

          B.     Plaintiff Alleges No Concrete Injury In Fact.

          Plaintiff still offers no plausible theory of how she suffered an injury in fact because she

does not make any well-pled factual averments to support her conclusory allegation that the calls

bothered, disrupted, or frustrated her. Instead, Plaintiff’s argument is that this Court must allow

her to stand on her vague, non-concrete assertions of injury. This Court cannot.

          Plaintiff’s reliance on Ybarra v. Dish Network, LLC3 and Cunningham v. Radius Global

Solutions LLC 4 is unavailing. In Ybarra, the Fifth Circuit did not address what sorts of

allegations are sufficient to confer standing under the TCPA; it addressed what was sufficient to

trigger liability under the TCPA. See generally, Ybarra, 807 F.3d 635. Article III standing and


3
    807 F.3d 635 (5th Cir. 2015).
4
    No. 4:20-CV-00294, 2020 U.S. Dist. LEXIS 167954 (E.D. Tex. Sept. 14, 2020).
                                                   3
     Case 4:20-cv-02154 Document 20 Filed on 09/24/20 in TXSD Page 4 of 11




statutory liability are not the same inquiry. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549

(2016).

          In Cunningham, the Eastern District of Texas found that the plaintiff had standing under

the TCPA; however, the plaintiff there alleged that after receiving a missed call, he took the time

to call the number back thinking it could be a loved one because it was from a familiar area code.

2020 U.S. Dist. LEXIS 167954 at *10. Further, the plaintiff alleged that the call distracted him

from his work. Id. at *11. Here, Plaintiff does not allege that she called back a number or that a

call interrupted her workday. If anything, Cunningham is consistent with the cases cited by Life

Protect in the Motion in that some concrete allegations of injury beyond vague allegations of

bother are required under the TCPA. Plaintiff’s mere allegations of bother, disruption, and

frustration are simply not sufficient to confer standing without any factual allegations supporting

these supposed injuries. Moreover, these allegations are implausible when viewed in light of

Plaintiff’s failure to aver or argue that she answered—or even ignored, silenced, or heard—any

of the alleged calls.

          Finally, Plaintiff fails to address Life Protect’s argument that she lacks Article III

standing for her Texas Business and Commerce Code claim. (See generally, Dkt. No. 16). As

Life Protect argued, Plaintiff’s claim amounts to an effort to enforce a state procedural licensing

requirement—which is improper under Spokeo, 136 S. Ct. at 1549. (Dkt. No. 14, at 10–11).

          Because Plaintiff has now repeatedly failed to aver circumstances sufficient to support a

finding that she suffered a concrete injury in fact traceable to Life Protect as required to confer

Article III standing, the Motion should be granted with prejudice.




                                                  4
      Case 4:20-cv-02154 Document 20 Filed on 09/24/20 in TXSD Page 5 of 11




II.     Rule 12(b)(6) Challenge—Plaintiff Fails to State a Claim for Relief.

        Plaintiff’s arguments boil down to her acknowledging that her allegations are conclusory

but asking this Court to accept the allegations as true and to give her a shot at discovery. That is

not what the rules require or permit and dismissal with prejudice is appropriate.5

        A.      Plaintiff Does—and Cannot—Plausibly Allege Life Protect Called Her.

        While Plaintiff is correct that she need not prove at the pleadings stage that Life Protect

called her, she must of course make plausible, non-speculative allegations that Life Protect was

the caller. Yet, despite multiple opportunities, she has not. This failure is fatal to her claims.

        A necessary element of all of her claims is that Life Protect “initiated” or “made” the

calls to her. (Dkt. No. 14, at 12–13). Under Twombly/Iqbal, this element must be plausibly pled.

See, e.g., Neria v. Dish Network L.L.C., No. 6:19-CV-00430-ADA-JCM, 2020 U.S. Dist. LEXIS

108169, at *9 (W.D. Tex. June 19, 2020). Plaintiff’s effort to cast this issue as one more suitable

for resolution at the summary judgment stage is without merit. If true, this contention would

mean that any plaintiff could assert a claim under the TCPA or the Texas Business and

Commerce Code and survive dismissal without averring any plausible basis that the defendant

called the plaintiff beyond naming the defendant in the complaint. This cannot be, and is not, the

law. Because Plaintiff has demonstrated on three occasions that she does not know whether Life

Protect called her, further amendment would be futile, and the Amended Complaint must be

dismissed with prejudice.




5
 See Elliott v. Foufas, 867 F.2d 877, 881 (5th Cir. 1989) (“In order to avoid dismissal for failure to state a
claim, a plaintiff must plead specific facts, not mere conclusory allegations[.]”); Associated Builders, Inc.
v. Alabama Power Co., 505 F.2d 97, 100 (5th Cir. 1974) (“Conclusory allegations and unwarranted
deductions of fact are not admitted as true[.]”).
                                                      5
     Case 4:20-cv-02154 Document 20 Filed on 09/24/20 in TXSD Page 6 of 11




        B.      Plaintiff Does Not Sufficiently Aver that An ATDS Was Used.

        In her Opposition, Plaintiff states that she “is prepared to argue vociferously as to why

the ‘dialing numbers from a stored list without human intervention’ definition must be applied to

ATDS,” but tellingly, she makes no effort to do so. (Dkt. No. 16, at 7). Instead, she contends that

the Court need not address the scope of an ATDS because “[t]he Amended Complaint includes

allegations for both the broad and narrow definitions of ATDS.” (Id. at 8). Plaintiff is wrong on

the law and wrong on her allegations. As argued in detail in Life Protect’s Motion, this Court

should adopt the “narrow” ATDS construction because it is true to the statute’s text, intent, and

legislative history.6 But should the Court not wish to rule on the ATDS definition in light of the

pending Supreme Court decision on the issue, it can and should still dismiss Plaintiff’s 47 U.S.C.

§ 227(b) claim. Other than speculative and conclusory assertions, Plaintiff provides no

allegations evincing the use of an ATDS under either definition.

        Plaintiff contends that her lone conclusory allegation parroting the statutory language of

the ATDS definition is sufficient to survive dismissal: i.e., “The dialing system used by

Defendant to call Plaintiff has the present and/or future capacity to dial numbers in a random

and/or sequential fashion.” (Am. Compl. ¶ 25). She is incorrect. Even the case Plaintiff cited for

her erroneous argument—Torres v. Inteliquent, Inc., 2018 U.S. Dist. LEXIS 189602, at *7 (E.D.


6
  As explained in the Motion, although the Fifth Circuit has not addressed the scope of an ATDS
subsequent to the D.C. Circuit setting aside the FCC’s prior interpretations, both the Northern and
Western Districts of Texas have found that the narrow definition is appropriate. See Suttles v. Facebook,
Inc., No. 1:18-CV-1004-LY, 2020 U.S. Dist. LEXIS 90026, at *17–18 (W.D. Tex. May 20, 2020); Adams
v. Safe Home Sec. Inc., No. 3:18-cv-03098-M, 2019 U.S. Dist. LEXIS 126522, at *6–10 (N.D. Tex. July
30, 2019). Plaintiff does not dispute, or even address, this precedent. (See generally, Dkt. No. 16, at 6–8).
Moreover, the FCC recently agreed that only devices with the ability to randomly or sequentially store or
produce numbers to be called constitute an ATDS. P2P Alliance Petition for Clarification, DA-20-670, ¶
8 (2020). And just this month, the United States followed suit—submitting a brief to the Supreme Court
in support of the narrow ATDS definition. See generally, Br. For The United States As Respondent
Supporting Petitioner, Facebook, Inc. v. Duguid, No. 19-511. Indeed, the United States argued that the
plain language, the legislative history, and the policy concerns of the TCPA’s drafters all confirm that the
definition of an ATDS requires the system be capable of random or sequential number generation. Id.
                                                     6
     Case 4:20-cv-02154 Document 20 Filed on 09/24/20 in TXSD Page 7 of 11




La. Nov. 6, 2018)—agreed that a plaintiff cannot stand on conclusory assertions that an ATDS

was used. The Torres court acknowledged that courts in the Fifth Circuit require a plaintiff to

provide “some facts to support” that an ATDS was used. Id. As described in Torres—and as Life

Protect argues in its Motion—a plaintiff must describe in “layman’s terms” bare facts supporting

an inference that an ATDS was used, such as picking up a call and experiencing dead air time.

Id. at *8. Crucially, Torres correctly acknowledged that merely reciting the language of the

statute’s ATDS definition is insufficient to state a claim that an ATDS was used. Id.

       Here, Plaintiff’s recitation of the statutory ATDS definition is an attempt to stand on the

precise allegations that Torres said were insufficient to state the use of an ATDS. (Dkt. No. 16,

at 8). Further, it is also clear that Plaintiff cannot make plausible allegations evincing the use of a

system with a random or sequential number generator because she does not allege in either of her

two complaints (or argue in her Opposition) that she actually picked up any of the calls, or that

she has any other basis for knowing the nature of the dialing technology used. Plaintiff’s

guesswork regarding the dialing technology is not enough to state a claim under the statutory

(narrow) ATDS interpretation.

       Yet, even if the Court evaluated Plaintiff’s claim under the broad ATDS definition

(which it should not), Plaintiff’s bald allegation that the system used is capable of “dialing

numbers from a stored list without human intervention” does not plausibly state the use of an

ATDS. (Dkt. No. 16, at 8 (quoting Am. Compl. ¶ 24)). As an initial matter, under the broad

definition, the device must be able to “store numbers . . . and to dial such numbers

automatically[.]” Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1053 (9th Cir. 2018).

Plaintiff does not allege that the device supposedly used to call her had that capacity. (See

generally, Am. Compl.). But even more significantly, like her threadbare allegations asserting



                                                  7
     Case 4:20-cv-02154 Document 20 Filed on 09/24/20 in TXSD Page 8 of 11




the system could dial numbers randomly or sequentially, Plaintiff offers no basis to support her

conclusion that the telephone system she believes called her has the ability to call numbers “from

a stored list without human intervention.” (See Dkt. No. 16, at 7–8.) And considering she does

not allege she answered any of the calls (or that she has any other knowledge concerning the

telephony system used to make the calls), how could she have any such basis. Accordingly,

Plaintiff does not allege factual circumstances sufficient to support a finding that an ATDS was

used under Rule 8.

       C.      Plaintiff Does Not—and Cannot—Plausibly Allege Multiple Calls Containing
               Telephone Solicitations.

       Despite Plaintiff’s argument that a “cursory review” of the Amended Complaint reveals

that she received two or more calls while on the National DNC, that is not what is required to

state a claim under 47 U.S.C. § 227(c)(5). Rather, Plaintiff must allege that she received two or

more telephone solicitations while on the National DNC. See 47 C.F.R. § 64.1200(c)(2).

Plaintiff provides two separate conclusory allegations to support this claim: first, that “Defendant

repeatedly called Plaintiff on her cellular phone on a repetitive and continuous basis for

solicitation purposes” (Dkt. No. 16, at 6 (citing Am. Compl. ¶ 13)); and second, that “Plaintiff

receive two or more calls from Defendant while on the Do Not Call Registry within a single

year.” (Dkt. No. 16, at 6 (citing Am. Compl. ¶ 18)). Critically, Plaintiff does not attempt to tie

these bare allegations together and explain how many telephone solicitations she received while

on the National DNC, and how many of those calls occurred in a twelve-month period.

       Additionally, Plaintiff’s conclusory allegations that the alleged calls to her contained

telephone solicitations are implausible when viewed against her failure to allege in her Amended

Complaint (or even assert in her Opposition) that she answered any of the calls or that the caller

left a voice message. Certainly, Plaintiff cannot know the content of calls that she did not answer


                                                 8
     Case 4:20-cv-02154 Document 20 Filed on 09/24/20 in TXSD Page 9 of 11




and for which she received no voicemail. Because of Plaintiff’s failure to offer any plausible

allegations or explanation supporting her § 227(c)(5) claim, the claim must be dismissed with

prejudice.

       D.      Plaintiff Does Not Argue that the Elements of a Claim Under Section 302.101
               of the Texas Business and Commerce Code Are Met.

       In an effort to save her deficient claim under the Texas Business and Commerce Code

Section 302.101, Plaintiff filed a “Supplement” to her Opposition, which merely quotes her

allegations in the Amended Complaint and tells this Court it must accept the allegations as true

and avoid “short-circuit[ing]” the discovery process. (Dkt. No. 18, at 1–2). Plaintiff does not

address the requisite elements to state a claim under the Texas Business and Commerce Code

Section 302.101. Plaintiff does not allege, or even contend, that she is a “purchaser,” that Life

Protect is a “seller,” or that Life Protect made a statutorily defined “telephone solicitation.” (See

Dkt. No. 18, at 1–2). Because Plaintiff does not assert that she answered any of the calls or

received a voicemail, there is no basis to conclude any of the calls contained “telephone

solicitations”—meaning that Life Protect is not a “seller” because a “seller” necessarily makes

“telephone solicitations.” This Court should not accept Plaintiff’s threadbare allegations and

legal conclusions. See Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009) (holding that Rule 8 “does

not unlock the doors of discovery for a plaintiff armed with nothing more than conclusions”). As

such, this claim must too be dismissed with prejudice.

                                         CONCLUSION

       Life Protect respectfully requests that the Motion be granted and Plaintiff’s Amended

Complaint be dismissed with prejudice.




                                                 9
    Case 4:20-cv-02154 Document 20 Filed on 09/24/20 in TXSD Page 10 of 11




SUBMITTED this 24th day of September 2020, by:


                                     /s/ Matthew C. Arentsen
                                     BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                     Matthew C. Arentsen, admitted pro hac vice
                                     Jesse D. Sutz, admitted pro hac vice
                                     410 17th Street, Suite 2200
                                     Denver, Colorado 80202
                                     Phone: 303.223.1100
                                     Fax: 303.223.1111
                                     Email:     marentsen@bhfs.com
                                                jsutz@bhfs.com

                                     Attorneys in Charge for Defendant

                                     Christopher M. Jordan
                                     TX State Bar No. 4087817
                                     MUNSCH HARDT KOPF & HARR, P.C.
                                     700 Milam Street, Suite 2700
                                     Houston, Texas 77002
                                     Telephone: (713) 222-4015
                                     Fax: (713) 222-5834
                                     Email:     cjordan@munsch.com
                                     Attorneys for Defendant




                                          10
    Case 4:20-cv-02154 Document 20 Filed on 09/24/20 in TXSD Page 11 of 11




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 24, 2020, I electronically filed the foregoing REPLY
IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT with
the Clerk of Court using the CM/ECF system which will send notification of such filing to the
following:

Amy L. Bennecoff Ginsburg
Kimmel & Silverman, P.C.
30 East Butler Pike
Ambler, PA 19002
Phone: 215-540-8888
Facsimile: 877-788-2864
Email: aginsburg@creditlaw.com

Attorneys for Plaintiff




                                                   /s/ Matthew C. Arentsen
                                                   Matthew C. Arentsen




                                              11
